Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10-17 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. 
Brand “Pecute” has an article (blog) “ Pecute Car Back Seat Cover(New Version)”. 
Regarding claim 1, Petcute discloses a pet hammock for vehicle, adapted for accommodating one or more pets between a front seat and a rear seat of a vehicle, comprising: a main body comprising a front panel, a rear panel and a base panel (see figure A below) extended between said front panel and said rear panel, wherein said front panel has a window preferably configured for providing at a position for communicating an accommodating space of the main body defined between the front seat and the rear seat; and a mounting unit (see figure A below) arranged for mounting said main body between the front seat and the rear seat of the vehicle through a plurality of anchor points (see figure A below) provided at the front seat and the rear seat, wherein the mounting unit comprises a front hanger (see figure A below) provided at an upper portion of said front panel and a rear hanger (see figure A below) provided at an upper portion of said rear panel, wherein said front hanger and said rear hanger are configured for coupling with the anchor points of the front seat and the rear seat, wherein said base panel is suspendedly supported between said front hanger and said rear hanger while said front hanger and said rear hanger are secured with the front seat and the rear seat at the anchor points thereof; whereby by securing said front and rear hangers with the anchor points of the front seat and the rear seat of the vehicle respectively, said rear panel is supported on a back seat of the rear seat, said base panel is supported on a bench seat of the rear seat and said front panel is arranged to be extended from a front side of said base panel to an upper portion of the front seat, so as to define said accommodating space for the one or more pets between said front panel, base panel and said rear panel.  
Regarding claim 2, Petcute discloses a screen (see figure A), made of a see-through material, is mounted on said window in said front panel.  
Regarding claims 3 and 4, Petcute discloses said front panel of said main body comprises at least a first front portion, a second front portion, a third front portion (see figure A), and two connectors (see figure A, zipper) provided to connect said first front portion with said second front portion and connect the second front portion with the third front portion respectively, wherein said window is formed in said second front portion which is positioned between said first and third front portions.  
Regarding claims 5-7, Petcute discloses said front hanger comprises at least a pair of front hanger members (front headrest strip) and said rear hanger comprises at least a pair of rear hanger members (rear headrest strip), wherein said pair of front hanger members are arranged for detachably securing with two anchor points provided at the front seat and said pair of rear hanger members are arranged for detachably securing with two anchor points provided at the rear seat of the vehicle.  
Regarding claims 10, 11, Petcute discloses said two connectors are zippers detachably connecting said second front portion with said first and third front portions of said front panel.  
Regarding claims 12-14, Petcute discloses said main body further comprises two ridgelines (see figure A) respectively formed between said front panel and said base panel and between said base panel and said rear panel.  
Regarding claims 15-17, Petcute discloses said main body further comprises two side panels (see figure A) extended from two ends of said base panel for covering two sides of the bench seat of the rear seat respectively.  

    PNG
    media_image1.png
    737
    1021
    media_image1.png
    Greyscale

Figure A

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 18-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Petcute in view of Umlauf (9,845,033).
Regarding claims 8 and 9, Umlauf discloses wherein each of said front hanger members 42 and said rear hanger members 28 comprises a first strap having one end connected to said main body, a second strap having one end connected to said main body, a male fastener (clasp, see figure 1) provided at another rend of said first strap, and a female fastener provided at another end of said second strap, such that aid first and second straps are arranged to wrap around a pair of head rest arms of the corresponding head rest.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Umlauf and use clasp in the invention of Petcute because it is simple, effective and inexpensive. 
Regarding claims 18-20, Umlauf discloses said main body further comprises an rear cover provided on said rear panel 14 and a base cover provided on said base panel, wherein said base cover 48 is made of anti-slip (col. 6, lines 40-50) and waterproof material and said rear cover is made of at least waterproof material (col. 6, lines 40-50).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Umlauf and use anti slip and waterproof material to provide protection in the invention of Petcute because it is simple, effective and inexpensive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636